Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 1 of 30 Page ID #:17




                        EXHIBIT A
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 2 of 30 Page ID #:18
    ~



                                              .    .                                 9iJ~L~Rp~U~OURT
                                                                                               C
              1   GRAHAM & ASSOCIATES LLP                                               FILE®
                  Anthony G. Graham (State Bar No.148682)
             2    2901 West Coast Highway, Suite 200                                  MAR 0 8 2021
             3
                  Newport Beach, California 92663                                  MICsWA184 0, Pl.Ap,jraT
                  Tel. (949) 270-2792                                             axeouNvS OKioor unl Clgrk
                                                                             ~                           Depuly
             4    Fax. (949) 270-2793
                  Cell: (714) 209-5640                                             MARIANA SUAZp
              5   anthonvggraham(~
                            r      a,msn.com
                  Attorneys for Plaintiffs
             6    Beverly Moistner
             7
                  Todd Moistner

              8
                                        SUPERIOR COURT FOR THE STATE OF CALIFORNIA
              9                                           COUNTY OF VENTURA
             10
             11                                                                           56-2021-00551733-CU-PO-VTA n
                   BEVERLY MOISTNER AND TODD                            CASE NO.
                   MOISTNER
             12
             13                             Plaintiffs,                 COMPLAINT FOR:

             14           vs.                                               1. PUBLIC NUISANCE;
                                                                            2. PRIVATE NUISANCE;
             15    AEROJET ROCKETDYNE INC.; THE                             3. STRICT LIABILITY FOR ULTRA
                   BOEING COMPANY AKA BOEING NORTH                             HAZARDOUS ACTIVITY;
             16    AMERICA, INC. AND DOES 1-100,                            4. NEGLIGENCE;
                                                                            5. NEGLIGENCE PER SE;
             17                                                             6. TRESPASS;
                                          Defendants.                       7. VIOLATIONS OF BUSINESS AND
             18                                                                PROFESSIONS CODE 17200
                                                                               [UNLAWFUL];
             19                                                             8. VIOLATIONS OF BUSINESS AND
                                                                               PROFESSIONS CODE 17200
             20                                                                  [UNFAIR]•                     ,
                                                                                                        -B-7 94 S4—
             21
             22          As and for the causes of action against defendants AEROJET ROCKETDYNE INC.,

             23   THE BOEING COMPANY aka BOEING NORTH AMERICA, INC. and DOES 1-100, Plaintiff

             24   BEVERLY MOISTNER and Plaintiff TODD MOISTNER allege as follows:                        I
             25                                  GENERAL ALLEGATIONS
             26
                  1.     All allegations in this Complaint are based upon information and belief except for those
             27
                  allegations which pertain to the Plaintiffs named herein. Plaintiffs' information and belief is
             28
PRINTED ON
RECYCLEDPAPER
                                                          -1-
           Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 3 of 30 Page ID #:19
       ,




             1     based upon, inter alia, the investigation conducted to date by the Plaintiffs. Each allegation in
             2     this Complaint either has evidentiary support or is likely to have evidentiary support after a
             3
                   reasonable opportunity for further investigation and discovery.
             4
                                  ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
             5
                          2.      This action is brought pursuant to California Code of Civil Procedure §382 and
             6

             7     Business and Professions Code §17200 et seq.               I




             8                                           THE PARTIES

             9            3.      Plaintiff BEVERLY MOISTNER is, and at all relevant times has been, a resident
            10                                                 i..
                   of Ventura County. She owns and occupies her'home located in Bell Canyon, Ventura County at
            11
                   119 Dapplegray Road, West Hills, California 91307. The land in the development was
            12
                   purchased in 1969. The construction of the Moistner home was started in 1978 and completed in
            13
                   1981. Plaintiffs moved into the house in 1981. Beverly Moistner is currently retired and has
            14

            15 I   lived at the house since 1981. Todd Moistner lived at the house until his eighteenth birthday in

            16     1983 and then resumed his residency in 2015. He is currently employed. The property is situated

            17     directly below and within five miles of the Rocketdyne Facility. Plaintiff Beverly Moistner has
            18
                   suffered from two serious diagnosed cancers: shin cancer on her face and lips and squamous          I
            19
                   cell carcinoma of the mandible part of left jaw. As part of the treatment for the cancer of the jaw
            20
                   in 2020 the surgeon removed a large portion of the left side of her jawbone and six teeth. As part
            21
                   of that surgery the surgeon took a portion of the bone in her left leg and used that material to
            22

           23      replace her jaw and inserted a metal plate. As a consequence of this major surgery Plaintiff

           24      Beverly Moistner suffered a leg infection, edema, mouth sores and mouth and neck numbness
           25      which are ongoing. Plaintiff Todd Moistner has been diagnosed with a carcinoma in the colon
           26
           27
           28                                                    -2-

PRINTED ON
RECYCLED PAPER
         Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 4 of 30 Page ID #:20




            1    and has had that removed by surgery. The family has since 1981 had four dogs as companions
            2    and each pet has died of cancer.
            3
                        4.      Defendants AEROJET ROCKETDYNE INC. (hereinafter referred to as
            4
                 Defendant or "ROCKETDYNE") is and at all times mentioned herein has been a company firm
            5
                 authorized to do business in the State of California.
            6

            7           5.      Defendant THE BOEING COMPANY through its wholly owned entity Boeing

            8    North American, Inc. (hereinafter referred to collectively as "Boeing"), a company formed from

            9    the December 1996 merger of Boeing and Rockwell International Corporation's ("Rockwell")
          10     defense and aerospace businesses. The Boeing Company is incorporated in Seattle, Washington.
          11
                 Its executive offices and principal place of business are located at Seattle, Washington.
          12
                 Rockwell, formerly a Delaware corporation, maintains its headquarters at 2201 Seal Beach
          13
                 Boulevard in Seal Beach, California. Rockwell and its successor Boeing (collectively referred to
          14

          15     herein as "Boeing" or "defendant") research, develop, and manufacture products for the

          16     aerospace, defense, electronics and automotive industries. Rocketdyne was formerly a division
                                                                                 I
          17     of Rockwell and is now a division of Boeing. Rocketdyne's predecessor, North American
          18
                 Aviation, opened the Santa Susana field lab in 1946. Over the years, Rocketdyne has tested
          19
                 prototypes for nearly every rocket engine used in the U.S. Space Program. Rocketdyne served as
          20
                 the principal operator of the facility from 1946, when the facility opened, to the present.
          21
                 Defendant is currently engaged in state and federal mandated ongoing cleanup efforts at and
          22

          23     around the facility as a direct and proximate result of its hazardous operations of the Rocketdyne

          24     Facility as alleged herein.
          25            6.      Plaintiffs are ignorant of the true names and capacities of defendants sued as
          26 I
                 DOES 1- 100, inclusive, and therefore sue these defendants by such fictitious names. The
          27 I
          28                                                   -3-

PRINTED ON
RECYCLED PAPER
         Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 5 of 30 Page ID #:21




             1    fictitious defendants named in this Complaint are sued pursuant to the provisions of C.C.P. §
             2    474. Plaintiffs are informed and believe, and upon that ground, allege that each fictitious
                                      ~
             3
                  defendant is in some way responsible for, participated in, or contributed to the matters and things
             4
                  of which Plaintiffs complain herein, and in some fashion, has legal responsibility therefor. When
             5
                  the exact nature and identity of such fictitious defendants' responsibility for, participation in, and
              6

             7
                  contribution to the matters and things alleged herein are ascertained by Plaintiffs, Plaintiffs will

              8   seek to amend this Complaint and all proceedings herein to set forth the same.

              9          7.      At all times mentioned defendants were each a person within the meaning of
             10   Business & Professions Code § 17201.
             11
                                                 GENERAL ALLEGATIONS
             12
                         8.      Plaintiffs seeks relief for the physical harm suffered by each of them as a direct
             13
                  and proximate result of the operation of the Rocketdyne Division Santa Susana Field Laboratory
             14

             15   (hereinafter, the "Rocketdyne Facility") located near Chatsworth and Simi Valley in Ventura

             16   County, California, and the spills and releases of hazardous radioactive and non-radioactive toxic

             17   substances including, but not limited to, plutonium, uranium, radioactive isotopes cesium and
             18
                  tritium and carcinogenic chemical compounds, including hexavalent chromium and
             19
                  trichloroethylene (TCE), as well as other toxic solvents, into the environment and into the air,
             20
                  soil and ground water. Plaintiffs have been significantly exposed to the known hazardous
             21
                  radioactive and toxic substances released into the environment by defendants from the
             22
                                                                                     ~
             23   Rocketdyne Facility and seeks damages for the personal injury suffered by each of them, the

             24   diminution in the value of their property and corresponding lowering of value, compensatory
             25   and punitive damages together with attorneys' fees and legal costs and interest to the extent
             26
                  allowable by law, and such other and further relief as may be just and equitable.
             27
             28                                                  -4-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 6 of 30 Page ID #:22




           1            9.      Plaintiff Beverly Moistner has suffered serious and ongoing injury to her person,
           2     a lowering of the value of her real property, other economic harm and losses, and a
           3
                 corresponding loss of her enjoyment of her real properry by virtue of 1) the spills and releases of
           4
                 radiation, radioactive isotopes including cesium and tritium, and other toxic solvents including,
           5
                 but not limited to, hexavalent chromium, trichloroethylene ("TCE"), hydrazide, and other
           6

           7     hazardous substances into the environment from the Rocketdyne Facility, 2) the actual or

           8     ongoing contamination of her property, 3) the proximity of her property to the Rocketdyne

           9     Facility, 4) the actual and ongoing health hazards posed to her by the Rocketdyne Facility; and
          10     5) the ongoing contamination of the air at her property due to the present cleanup and land
          11
                 moving procedures conducted by the Defendant.
          12
                        10.     Boeing is one of the country's leading aerospace concerns. Boeing's Rocketdyne
          13
                 division is engaged primarily in the business of research, development and testing of rocket
          14

          15     engines, lasers, nuclear reactors and other related technologies. Rocketdyne manufactured the

          16     Space Shuttle's main engines as well as the Atlas and Delta rocket engines used to propel

          17     satellites into space. A substantial amount of defendant's past revenues and profits have come
          18
                 from defense contract work for NASA. Rocketdyne's operations are and were conducted at the
          19
                 Santa Susana Field Laboratory in Simi Hills, California. Rocketdyne has owned and operated
          20
                 this high security facility on rocky terrain covering 2,668 acres in the Santa Susana Pass in the
          21
                 eastern portion of Ventura County since the 1940's. The open-air laboratory is situated in the
          22

          23     hills above Chatsworth and Simi Valley, that is directly proximate to Plaintiffs' home in Bell

          24     Canyon which is part of the Simi hills.
          25            11.     At all times relevant hereto, operations at the Rocketdyne Facility have involved
          26
                 the use and/or generation of vast amounts of radioactive materials, including plutonium,
          27
          28                                                  -5-

PRINTED ON
RECYCLED PAPER
         Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 7 of 30 Page ID #:23




              1   uranium, tritium and cesium, which materials constitute source, special nuclear, or byproduct
             2    materials as defined in the Atomic Energy Act 42 U.S.C. Section 2011 et seq. Plutonium is a
             3
                  powerful carcinogen with a half-life of 20,000 years and is one of the most hazardous substances
             4
                  known to science. Operations at the Rocketdyne Facility also have involved widespread use of
              5
                  other toxic and hazardous materials and dangerous chemical processes. The non-radioactive
              6

             7
                  hazardous chemicals include, but are not limited to, hexavalent chromium, a highly potent

              8   known carcinogen, and such volatile organic compounds as TCE, oxidizers, kerosene-based

              9   fuels, liquid metals, asbestos, PCB's and hydraulic oil. In addition to spent rocket engine fuel,
             10   many of the chemicals used were industrial solvents used for cleaning manufactured spacecraft
             11
                  parts. Many of the spent chemicals used in the operations at Rocketdyne were "hazardous
             12
                  waste" as defined by 40 C.F.R. 261. The radioactive and non-radioactive hazardous wastes and
             13
                  other pollutants generated by Rocketdyne are regulated by numerous environmental, health and
             14

             15   safety statutes and regulations and DOE policies, orders and regulations, including, but not

             16   limited to: the Atomic Energy Act, 42 U.S.C. Section 2201 et seq. 24 II (radioactive solid wastes

             17   and radioactive liquid effluents); the Clean Air and Water Act, 42 U.S.C. 25 II Section 7401 et
             18
                  seq. (air emission, both radioactive and non-radioactive); the Resources Conservation and
             19
                  Recovery Act ("RCRA"), 42 U.S.C. Section 6901 et seq. (solid non-radioactive 27 II and
             20
                  radioactive/non-radioactive mixed wastes); the Refuse Act (Rivers and Harbors Act of 1899), 33
             21
                  28 II U.S.C. Section 407; and CERCLA, 42 U.S.C. Section 9601 et seq. (non-radioactive
             22

             23   hazardous substances).

             24          12.     At all relevant times, 42 U.S.C. §6925 (a) of the RCRA: (I) prohibited the
             25   operation of any hazardous waste "facility" without a permit issued by the United States
             26

             27
             28                                                 ~

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 8 of 30 Page ID #:24




           1    Department of Environmental Protection ("EPA"), and (ii) made the operation of a hazardous
           2    waste facility without the requisite permit a felony.
           3
                        13.      At all times relevant hereto, Rocketdyne was a hazardous waste "facility" subj ect
           4
                to RCRA, and defendant was the "owner" of the Rocketdyne hazardous waste facility as defined
           5
                by C.F.R. 260.10. Accordingly, in order to operate the Rocketdyne hazardous waste facility,
           6

           7    defendant was required to obtain a Part A Permit from the EPA.

           8            14.      After World War II ended, Rocketdyne held contracts with the U.S. Atomic

           9    Energy Commission and its successor, the Department of Energy, to operate experimental
          10    nuclear reactors at the Rocketdyne Facility.
          11
                        15.      Rocketdyne operated 16 small nuclear reactors and a"hot lab" for handling
          12
                radioactive fuel between the 1950's and the 1980's. At the time that Plaintiff Beverly Moistner
          13
                purchased the land and constructed the house she had no knowledge of the extent of the
          14

          15    contamination since the facility was operated in secrecy. The nuclear testing stopped in 1990.

         16     During the course of these four decades of nuclear testing, unbeknownst to homeowners such as

          17    Plaintiff Beverly Moistner who were neighbors and residents such as Plaintiff Todd Moistner to
          18
                the high security facility, studies indicate a number of releases and other "accidents" and
          19
                practices at the Rocketdyne Facility caused cesium, tritium and other radioactive elements to
         20
                leak into the water and ground beneath the research site and then be released into the air as fine
         21
                particle dust.
         22

         23             16.      Soil samples taken off site and in the surrounding communities where Plaintiffs

         24     reside show traces of radioactive isotopes and carcinogenic chemicals in the soil, ground water
         25     and portions of the Los Angeles River. Tests conducted by defendant in 1991 on the soil and
         26
                groundwater of the Brandeis-Bardin Institute, located adjacent to the Rocketdyne facility,
         27
         28                                                    -7-

PRINTED ON
RECYCLEDPAPER
         Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 9 of 30 Page ID #:25




            1      confirmed off site contamination. In addition, several partial meltdowns of the reactors which
            2      occurred in the 1950's caused dangerous levels of radiation to be released into the atmosphere
            3
                   and in turn settle into the soil to be released again as part of the not infrequent Santa Susana
            4
                   wind- storms which occur in the Bell Canyon area.
            5
                           17.    Until at least July 26, 1994, well after Plaintiffs were residing in the house,
            6

            7      Rocketdyne continued to treat, store and dispose of hazardous mixed wastes and to discharge

            8      hazardous wastes into water and ground water in violation of RCRA, the Clean Water Act, 33

            9      U.S.C. Section 1251, and the Safe Drinking Water Act. Defendant continues to discharge
           10      hazardous wastes around the Rocketdyne Facility in violation of RCRA.
           11
                           18.    Many of the releases alleged herein have been and continue to be airborne
           12
                   releases. Hazardous radioactive and non-radioactive substances were released into the air, either
           13
                   as vapors or in the form of particles of the order of microns in size and were transported to the
           14

           15      environment surrounding the Rocketdyne Facility by the winds in dispersal patterns depending in

           16      part on the meteorological conditions prevailing at the time of each release. The sources of such

           17      airborne releases have included volatilization from spills, resuspension of dust and droplets from
           18
                   past spills, direct airborne releases not captured by vents, evaporation and wind causing escape
           19
                   from contaminated holding tanks, direct burning of hazardous materials, and accidental fires. In
           20
                   addition, radioactive and non-radioactive hazardous substances are known to have and continue
           21
                   to contaminate ground and surface water as a result of significant releases from the Rocketdyne
          22

          23       Facility.

          24               19.   There have been numerous releases of hazardous substances from the Rocketdyne
          25       Facility since Plaintiff Beverly Moistner purchased the land. Due to a lack of funds, Rocketdyne
          26
                   went unmonitored by the EPA for much of this time and was left to monitor itself. Thus, most of
          27
          28
PRINTED ON
RECYCLED PAPER i
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 10 of 30 Page ID #:26




              1     these releases have gone unreported and undocumented. A preliminary study of past accidents at
              2     the Rocketdyne Facility which was cqnducted in 1980 indicated the following "known" reactor
              3
                    accidents:
              4
                             a.     On March 25, 1959, fission gas was released from reactor AE-6 contaminating a
              5
                    containment room and several members of the operating staff. The reactor reportedly scrammed
              6

              7
                    due to improper operating procedures which allowed it to reach double its maximum allowable

              8     power.

              9              b.     On July 13, 1959, Reactor SRE had a"power excursion". The reactor's power
             10     increased uncontrollably - a serious sign of malfunction. Despite this problem, the reactor was
             11
                    negligently started up again two hours later. An Atomics/Energy Commission ("AEC") report
             12
                    concluded: "It is quite clear that the reactor should have been shut down and the problems solved
             13
                    properly. Continuing to run it in the face of a known tetralin leak, repeated scrams, equipment
             14

             15     failures, rising radioactive releases, and unexplained transient effects is difficult to justify. Such

             16     emphasis on continued operation can and often does have serious effects on safety and can create

             17     an atmosphere leading to serious accidents."
             18         ~
                             C.    Just weeks thereafter, the very same reactor, SRE, suffered a partial meltdown.
             19
                    Thirteen of the 43 fuel elements melted. Ten thousand curies of radiation were released mostly
             20 '
                    into the coolant, and radioactive gases xenon and krypton were slowly released into the
             21 I
                    atmosphere over a year's period. The extent of the release to the environment could not be
             22

             23     measured since some of the 611 radiation monitors went off scale during parts of the "accident",

             24     others malfunctioned, a device to automatically route high radioactivity to storage tanks didn't
             25     work, and some of the monitors were incapable of ineasuring xenon and krypton since they are
             26
                    noble gases.
             27
             28                                                    -9-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 11 of 30 Page ID #:27




            1           d.      Another meltdown occurred in 1964 where a reactor for the space program,
            2    reactor SNAP-8, suffered melting in 80% of the fuel rods resulting in a substantial release of
            3
                 fission products into the environment.
            4
                        20.     In addition to the "known" reactor accidents which have occurred at Rocketdyne,
            5
                 there were a number of non-reactor accidents which have caused radiation to be released into the
            6

            7    groundwater, soil and air and carried in large quantities to the surrounding neighborhoods and

            8    communities where Plaintiffs reside.

            9           21.     On June 4, 1959, a fuel rod exploded. The rod, dripping with sodium, was washed
          10     with water in a"wash cell." Sodium explodes in the presence of water. The explosion created a
          11
                 "pressure surge" that created an extremely high contamination level within the entire building.
          12
                 Air from the building was vented to the atmosphere thus resulting in yet another radioactive
          13
                 release into the environment and the surrounding communities. Again, in 1960, a radioactive
          14

          15     pipe from a reactor was taken outdoors to be decontaminated. With populated sections of the

          16     valley in view, the pipe exploded and was blown off of a forklift and across a ravine releasing

          17     further radiation into the environment. Also, in the same time period, there was a tetrolin
          18
                 explosion at the Facility. Tetrolin, the coolant responsible for causing the SRE reactor partial
          19
                 meltdown, was stored in a sodium lab and, while in storage, exploded, igniting the sodium. The
          20
                 blast gutted the interior of the building and released more hazardous materials into the
          21
                 environment.
          22 I                                                                  i

          23            22.     This was only one of several sodium fires at Rocketdyne's open-air field

          24     laboratory, including a significant one which occurred on May 19, 1971, and which exposed
          25     Plaintiff's land to various degrees of radiation. Sodium is highly flammable and is capable of
          26
                 igniting in the presence of air or water. Sodium fires are known to disburse radioactivity into the
          27
          28                                                   -10-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 12 of 30 Page ID #:28




           1     air and over a wide area. These accidents, blasts, fires and releases have and continue to expose
           2     Plaintiff as well as her property to significant radioactive and non-radioactive substances which
           3
                 have migrated into the water and food chain in the area. Thus, Plaintiffs have and continue to
           4
                 ingest these dangerous substances. The fact of such contamination is virtually certain.
           5                                                 i

                         23.    In addition to the radioactive accidents at Rocketdyne alleged above, the
           6

           7     Rocketdyne leach field was contaminated with radioactive waste, a high amount of Strontium 90.

           8     This contamination spread off site as well. According to one Rocketdyne report, Rocketdyne did

           9     not discover the contamination for about 14 years. During this time, radioactive soil and
          10 I   groundwater (as well as vapors and dust particles) migrated and were carried by winds to the
          11
                 surrounding communities for over a 14- year period at least, thus exposing Plaintiffs to
          12
                 significant amounts of radiation on an ongoing basis. When the contamination was finally
          13
                 discovered, the radioactive soil was dug up and shipped to Beatty, Nevada, a radioactive waste
          14

          15     dump.

          16             24.    In the late 1970's, the radiologic health section of the State Health Department

          17     imposed additional radiation monitoring around Rocketdyne. According to the California
          18
                 Secretary of State Task Force on Nuclear Energy and Radioactive Materials, the monitoring was
          19
                 done to address Rocketdyne's history of detectable off-site contamination. The actual off-site
          20
                 monitoring done for State Health, however, was done by the Federal Environmental Protection
          21
                 Agency, which later discontinued its monitoring because of a lack of funds. Thus, Rocketdyne
          22

          23     was responsible for doing its own monitoring of radiation releases and exposures and publishing

          24     yearly composite figures without public access to raw data to identify hot spots or significant
          25     releases which are merged into site or year averages.
          26

          27
          28                                                     -11-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 13 of 30 Page ID #:29




            1           25.     In addition to the accidents alleged above, Plaintiffs have been made aware by
           2     various press reports that as part of the clean-up procedures that large quantities of radioactive
           3
                 materials have been transported by truck to long term radioactive storage facilities in Nevada.
            4
                 According to former Rocketdyne employees, these materials included spent fuel for decladding,
            5
                 raw uranium-235 and highly enriched (bomb grade) concentrations for fuel fabrication, and
            6

            7    finished fresh fuel, as well as other radioactive materials. Plaintiffs are informed and believe that

            8    there have been numerous accidents involving these radioactive materials while in transport. In

            9    addition, there is evidence that transport of, for example, spent fuel, even without any accidents,
          10     involve radiation exposure to large numbers of people. For example, Dr. Anthony Nero, a
          11
                 physicist in the energy and environmental division of Lawrence Berkeley laboratory, reported
          12
                 that "somewhat surprisingly, about half of this dose, the typical radiation received by the
          13
                 public within five miles of a nuclear plant, is contributed by irradiation of these
          14

          15     populations by the transport of spent fuel." (Emphasis added.) Thus, Plaintiffs have been

          16     exposed to these hazardous substances from the mere transport of highly radioactive spent fuel

          17     and other radioactive materials near her neighborhood in Bell Canyon.
          18
                        26.     Rocketdyne also engaged in the illegal disposal of radioactive waste which caused
          19
                 further releases extending to at least July 1994.
          20
                         27. The operations of the subject Rocketdyne facility were veiled in secrecy. The
          21                                             V
                 Plaintiffs, like other residents in the surrounding communities, have and continue to use drinking
          22

          23     water, breathe the air, radioactive vapors and dust particles blown over their homes, garden and

          24     work the soil, and eat citrus from plants growing in the contaminated soil on their properties
          25     since 1981. Not only were they unknowingly breathing and ingesting radioactive waste, they also
          26
                 were consuming many other hazardous substances. These hazardous substances were released
          27
          28                                                   -12-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 14 of 30 Page ID #:30




           1     both through air emissions and into the soil and ground water and migrated through the winds
           2     and into the water supplies serving the Bell Canyon community, causing yet further exposure.
           3
                 The Facility is capable of remediation subject to abatement. Unfortunately, the substances which
           4
                 for years have saturated the buildings and soil beneath the Facility are being dug up and
            5
                 disturbed highly toxic dust particles which has and will continue to be carried by the winds over
            6

            7    the neighborhood and home of Plaintiffs. According to a recent news article in the Ventura

            8    County Star published on November 19, 2020 a new round of contamination clean-up and

            9    transportation of the highly dangerous material is to begin in 2021. This program will
          10     undoubtedly have a deleterious effect on any potential sale of the property should that become
          11
                 necessary to support and pay for the care Plaintiff Beverly Moistner in her old age.
          12
                        28.     Radiation, radioactive isotopes, cesium and tritium, hexavalent chromium and
          13
                 TCE are all known carcinogens. All of these hazardous substances and others were and continue
          14

          15     to be released in large quantities from the Rocketdyne Facility and spread through the

          16     communities bordering the Simi Hills including Plaintiffs' property. Radiation exposure is the

          17     leading cause of certain forms of cancer. It is the leading cause of bladder and thyroid cancer,
          18
                 among others. It is therefore not surprising that these forms of cancer as well as others have
          19
                 emerged in overwhelming clusters in the communities surrounding the base of the Santa Susana
          20
                 Pass.'Thyroid cancer, for instance, is a rare form of cancer, affecting only one in 27,000 people,
          21
                 particularly the elderly. Radiation induced thyroid cancer has a latent period of 4 to 30, years or
          22

          23     longer. Radiation exposure is a well-established cause of bladder cancer. The atomic bomb

          24     experience from Hiroshima and Nagasaki suggests that radiation induced bladder cancer occurs
          25     15 to 20 years after exposure, also a long latent period. Radiation exposure is a well-established
          26
          27
          28                                                   -13-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 15 of 30 Page ID #:31



                  {
             1    cause of skin cancers and colon cancer such as Plaintiff Beverly Moistner and Plaintiff Todd

             2    Moistner have suffered.

             3           29. ,      As a direct and proximate result of the contamination caused by defendants as
             4
                  alleged herein, Plaintiffs have been and continue to be significantly exposed to radioactive and
             5
                  rion-radioactive hazardous substances, most of which are known carcinogens. By virtue of this
             6
              7   exposure, Plaintiffs have suffered and continue to suffer various forms of cancer. As a result of

              8   the cancers that both Plaintiffs have suffered, they each will be subject to medical monitoring
                                ~
              9   and surveillance for the rest of their natural lives. Plaintiffs are entitled to be compensated for
             10   the injuries caused by the subject contamination including but not limited to, costs to date of
             11
                  medical treatment and rehabilitation, future medical costs and the pain and suffering the
             12
                  Plaintiffs' have suffered from the disease and its treatment. In addition Plaintiff Beverly
             13
                  Moistner has suffered a diminution in the present value of the Bell Canyon properly caused by
             14

             15   widespread knowledge of the dangers presented to any prospective buyer of the property by the

             16   ongoing releases from the Rocketdyne Facility of hazardous substances. Those releases were and

             17   continue to be caused by and/or are attributable to defendants, who, at all relevant times, were
             18
                  the operators of the Facility.
             19
                                                      FIRST CAUSE OF ACTION
             20
                                                            (Public Nuisance)
             21                                         (Against All Defendants)
             22           30.       Plaintiffs repeat, and by reference incorporate herein, the allegations contained in

             23   paragraph 1 through 29, inclusive, above.
             24
                          31.       Plaintiffs at all times herein mentioned has had the inalienable right to own, enjoy
             25
                  and use the residence and property and to not have that right impaired by the introduction by the
             26
                  Defendant Rocketdyne of hazardous substance into the air which they breath at the property, the
             27
             28                                                   -14-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 16 of 30 Page ID #:32




           1     soil surrounding the property and groundwater under the property and to not suffer physical harm
           2     from the activities of the defendants.
           3
                        32.      Defendants have a public duty to conduct their business, and in particular, the
           4 1
                 storage, containment and disposal of hazardous industrial materials, in a manner that does not
           5
                 damage the public welfare and safety.
           6
                        33.     At all times mentioned herein, the conduct of defendants caused and continues to
           7

           8     cause hazardous radioactive and non-radioactive materials and other toxins to be discharged into

           9     the environment specifically of the Plaintiffs Bell Canyon property by the Rocketdyne Facility.
          10     These substances contaminated the soil, groundwater and air of that property as well as
          11
                 properties in the surrounding communities.
          12
                         34.    The aforementioned discharges emanated from land upon which defendants
          13
                 carried on activities in conjunction with the operation of their business, both at all times
          14

          15     mentioned herein, and for many years prior thereto.

          16             35.     The aforementioned conduct of defendant constitutes a public nuisance within the

          17     meaning of section 3479 of the California Civil Code injurious in that it has been highly and
          18
                 dangerously detrimental to the health of each Plaintiffs and has interfered with the comfortable
          19
                 enjoyment of life and/or property, and/or unlawfully obstructs the free use, in the customary
          20
                 manner, of the Plaintiffs' property including, but not limited to, all uses particular to residential
          21
                 living, recreation, gardening and work. The spoliation of groundwater and/or the soil, as well as
          22

          23     the resultant emissions of noxious and toxic vapors and dust particles into the air is a continuing

          24     and/or permanent nuisance which adversely impacts the use and/or value of Plaintiffs' property
          25     and has caused physical injury to each Plaintiff. This nuisance is properly classified as a
          26
                 continuing nuisance subject to reasonable abatement.
          27
          28                                                    -15-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 17 of 30 Page ID #:33




            1            36.     As a direct and proximate result of said wrongful conduct, Plaintiffs have suffered
            2    physical and economic damages, including but not limited to, medical expenses, pain and
            3
                 suffering and lost use of property, denial of useful and quiet enjoyment of property, diminution
            4
                 in the fair market value of property, impairment of the salability of the property and losses
            5
                 related to residual toxic contamination, which have caused said property to be stigmatized. The
            6

            7    amount of such damages for harm to each Plaintiff and to the Bell Canyon property exceeds $10

            8    million.

            9            37.     As a further and direct result of said wrongful conduct, Plaintiffs have been and
          10     continue to be exposed to harmful contaminants and have suffered and continue to suffer
          11
                 injuries.
          12
                         38.     Unless the nuisance is abated, Plaintiffs' will be subject to additional potential
          13
                 serious physical harm as well as diminution of the Plaintiffs' property and rights of enjoyment
          14

          15     which will be progressively fiirther diminished in value.

          16             39.     The nuisance is especially injurious to Plaintiff Beverly Moistner who has not

          17     only suffered a painful surgery but also as a property owner who has committed substantial
          18
                 financial resources toward the purchase and development of her properry without knowledge of
          19
                 the extent of damages, economic and otherwise, which would result frorli toxic discharge and/or
          20
                 from vaporization thereof. Plaintiffs have been and will be adversely affected by the nuisance
          21
                 unless and/or until it is abated.
          22

          23             40.     The wrongful acts of defendant were done maliciously, oppressively and

          24     fraudulently, and Plaintiffs are entitled to punitive and exemplary damages in an amount to be
          25     ascertained according to proof pursuant to California Civil Code Section 3294.
          26

          27
          28                                                    -16-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 18 of 30 Page ID #:34




            1                                     SECOND CAUSE OF ACTION
            2                                            (Private Nuisance)
            3                                         (Against All Defendants)
                        41.     Plaintiffs repeat, and by reference incorporate herein, the allegations contained in
            4
            5    paragraph 1 through 40, inclusive, above.                                    '

            6           42.     Plaintiffs at all times herein mentioned have had the inalienable right to own,

            7    enjoy and use the residence and properry and to not have that right impaired by the introduction

            8    by Defendant Rocketdyne of hazardous substance into the air, soil and groundwater and to not
            9
                 suffer physical harm from the activities of the defendants.
          10
                        43.      Defendants have a public duty to conduct their business, and in particular, the
          11
                 storage, containment and disposal of hazardous industrial materials, in a manner that does not
          12

          13     damage the public welfare and safety.

          14            44.     At all times mentioned herein, the conduct of defendants caused and continues to

          15     cause hazardous radioactive and non-radioactive materials and other toxins to be discharged into
          16
                 the environment by the Rocketdyne Facility. These substances contaminated the soil,
          17
                 groundwater and air surrounding the Bell Canyon property and residences in the surrounding
          18
                 communities in and around the Rocketdyne Facility and were a proximate cause of the injuries
          19
                 and diseases suffered by each Plaintiff.
          20                                                                                                    ~
          21            45.     The aforementioned discharges emanated from land upon which defendants

          22     carried on activities in conjunction with the operation of their business, both at all times

          23     mentioned herein, and for many years prior thereto.
          24
                        46.     The aforementioned conduct of defendant constitutes a private nuisance within
          25
                 the meaning of section 3481 of the California Civil Code in that it has been to the health of each
          26
                 Plaintiffs and has interfered with the comfortable enjoyment of life and/or property, and/or
          27
          28                                                   -17-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 19 of 30 Page ID #:35




            1    unlawfully obstructs the free use, in the customary manner, of the Plaintiffs' Bell Canyon
            2    property including, but not limited to, all uses particular to residential living, recreation,
            3
                 gardening , and work. The spoliation of groundwater and/or the soil, as well as the resultant
            4
                 emissions of noxious and toxic vapors and dust particles into the air is a continuing and/or
            5
                 permanent nuisance which adversely impacts the use and/or value of the Bell Canyon property.
            6

            7    This nuisance is properly classified as a continuing nuisance subject to reasonable abatement.

            8            47.     As a direct and proximate result of said wrongful conduct, Plaintiffs have suffered

            9    physical and economic damages, including but not limited to, medical expenses, pain and
          10     suffering and lost use of property, denial of useful and have suffered economic damages,
          11
                 including but not limited to, lost use of property, denial of useful and quiet
          12
                 enjoyment of property, diminution in the fair market value of property, impairment of the
          13
                 salability of the property and losses related to residual toxic contamination, which have caused
          14

          15     said property to be stigmatized. The amount of such damages exceeds $10 million.

          16            48.      As a further and direct result of said wrongful conduct, Plaintiffs were exposed to

          17     harmful contaminants and have suffered and continue to suffer physical injuries, pain and
          18
                 suffering.
          19
                        49.     Unless the nuisance is abated, Plaintiffs' personal and property and rights of
          20
                 enjoyment will be progressively further diminished in value.
          21
                        50.     The nuisance is especially injurious to Plaintiff Beverly Moistner who has not
          22 '

          23 I   only suffered a painful surgery but as a property owner who has committed substantial financial

          24     resources toward the purchase and development of her property without knowledge of the extent
          25     of damages, economic and otherwise, which were resulting from toxic discharge and/or from
          26

          27
          28                                                    -18-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 20 of 30 Page ID #:36




           1     vaporization thereof. Plaintiffs have been and will be adversely affected by the nuisance unless
           2     and/or until it is abated.                                                      ,I

           3
                         51.     The wrongful acts of defendant were done maliciously, oppressively and
           4
                 fraudulently, and plaintiff is entitled to punitive and exemplary damages in an amount to be
           5
                 ascertained according to proof pursuant to California Civil Code Section 3294.
           6
                                                     THIRD CLAIM FOR RELIEF
            7
                                              (Strict Liability For Ultra-Hazardous Activity)
           8
                                                        (Against All Defendants)
           9
                         52.     Plaintiffs repeat and by reference incorporate herein the allegations contained in
          10
                 paragraphs 1 through 51, inclusive, above.
          11
                         53.     "The doctrine of ultrahazardous activity provides that one who undertakes an
          12

          13     ultrahazardous activity is liable to every person who is injured as a proximate result of that

          14     activity, regardless of the amount of care he uses." Pierce v. Pacific Gas & Electric Co. (1985)

          15     166 Ca1.App.3d 68, 85. The use of hazardous industrial material including those containing
          16     radiation and radioactive isotopes, cesium, tritium, hexavalent chromium, TCE and other
          17
                 hazardous substances in the activities of defendant hereinabove described as well as the storage
          18
                 and/or disposal of the same resulting therefrom, are all ultra-hazardous activities in that:
          19
                         A.      There necessarily exists a risk of serious harm to the person, land or chattels of
          20

          21     others in the use, storage and/or disposal of hazardous waste, which cannot be eliminated by the

          22     exercise of the utmost care;
          23             B.      Said use, storage and/or disposal of hazardous materials as undertaken by
          24
                 defendant are not matters of common usage, as it is not customarily carried on by the great mass
          25
                 of mankind or many people in the community;
          26

          27
          28                                                     -19-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 21 of 30 Page ID #:37




            1            C.      The solvents, hazardous wastes and byproducts of said activities involving the
            2    use, storage, and/or disposal of said materials are dangerous and highly toxic compounds, are
            3
                 known to be carcinogens, and further known to be ecologically devastating as such if discharged
            4
                 into the air, soil and groundwater;
            5
                         D.     The use, storage and/or disposal of these hazardous substances into the
            6

            7    environment including underground systems, took place with the knowledge and/or awareness

            8    that said systems weie located within the proximity to homes, schools, parks, businesses and/or

            9    private and public property frequented by members of the Bell Canyon community and
          10     neighboring communities, who were unaware of the dangers presented;
          11
                         E. The value of the use of the solvent and chemical compounds in defendant's activities,
          12
                 and the storage and disposal thereof, has little value to Plaintiff, which said value, if any, is
          13
                 outweighed by the dangerous attributes of those substances and the likelihood of harm resulting
          14

          15     therefrom.

          16             54.     As a direct and proximate result of said wrongful conduct, Plaintiffs have suffered

          17     physical and economic damages, including but not limited to, medical expenses, pain and
          18
                 suffering and lost use of property, denial of useful and quiet enjoyment of property, diminution
          19
                 in the fair market value of property, impairment of the salability of said properry, and losses
          20
                 related to residual toxic contamination, which have caused said property to be stigmatized. The
          21
                 amount of such damages exceeds $10 million.
          22

          23             55.     As a further, direct and proximate result of said wrongful conduct, plaintiff was

          24     exposed to harmful contaminants and has suffered and continues to suffer physical injuries.
          25

          26
          27
          28                                                    - 20 -

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 22 of 30 Page ID #:38




           1              56.     The wrongful acts of defendants were done maliciously, oppressively and
           2      fraudulently, and plaintiff is entitled to punitive and exemplary damages pursuant to California
           3
                  Civil Code Section 3294 in an amount to be ascertained according to proof.
           4
                                                  FOURTI3 CLAIIVI FOR RELIEF
           5
                                                              (Negligence)
           6                                           (Against All Defendants)
           7              57.     Plaintiff repeats and by reference incorporate s herein the allegations contained in
           8      paragraphs 1 through 56, inclusive, above.
           9
                          58.     In order to state a cause of action for negligence, a plaintiff must state facts
          10
                  showing that defendant had a duty to the plaintiff, that the duty was breached by negligent
          11
                  conduct, and that the breach was the cause of damages to the Plaintiffs.
          12

          13              59.     Defendants, in undertaking the acts as alleged herein, owed a duty to the Plaintiffs

          14      to conduct its activities with reasonable care, and given the ultrahazardous nature of activities

          15      alleged herein, had a heightened duty to undertake no acts that would endanger the public or the
          16
                  environment. Each of defendant's activities herein alleged contributed in natural and/or
          17
                  continuous sequence to the discharge of hazardous toxic substances and known carcinogens into
          18
                  the environment, and each of its actions as alleged herein was a substantial factor in causing the
          19
                  resultant losses and serious personal injuries to the Plaintiffs.
          20

          21              60.    Defendant had a continuing duty to each Plaintiff to exercise due care and

          22      diligence in operation of its businesses, the storage of all hazardous substances, the construction,

          23      supervision, maintenance and operation of the manufacturing processes and storage facilities for
          24
                  hazardous materials, and the training and supervision of the personnel used by defendant to
          25
                  conduct those aspects of its businesses which related to the use, storage, containment and/or
          26
                  disposal of the same. Defendant also had, and still has, a continuing obligation to protect the
          27
          28                                                     -21 -

PRINTED ON
RECYCLEDPAPER I
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 23 of 30 Page ID #:39




           1     public welfare, its natural resources, and to clean up the affected sites and to eliminate all their
           2     harmful consequences. Defendant also had, and still has, a duty to organize, fund and implement
           3
                 adequate clean up procedures and to prevent ongoing damage to plaintiff.
           4
                         61.    At all times mentioned herein, defendants breached their duty to Plaintiffs by
           5
                 failing to exercise ordinary care and due diligence in negligently permitting the circumstances to
           6

           7     exist that led to the release of radioactive and non-radioactive and toxic substances including, but

           8     not limited to, the negligent operation, maintenance, and inspection of their business, as well as

           9     the design, manufacture, assembly and related activities associated with the use, storage,
          10     containment and/or disposal of hazardous substances as part of their activity. Defendants were
          11 !
                 also negligent in not timely discovering the off-site leach field contamination for many years and
          12
                 notifying the Plaintiffs that they each were in harm's way.
          13
                         62.    At all times mentioned herein, defendant, through its negligence as herein alleged,
          14

          15     ignored its responsibilities to Plaintiffs, and unreasonably jeopardized the environment and

          16     specifically the health and safety of each Plaintiff and their property.

          17             63.    As a direct and proximate result of said wrongful conduct, Plaintiffs were each
          18
                 exposed to harmful radioactive and non-radioactive contaminants and each has suffered
          19
                 permanent and life-threatening injuries. Plaintiffs have suffered physical and economic damages,
          20
                 including but not limited to, medical expenses, pain and suffering and lost use of property, denial
          21
                 of useful and quiet has suffered injuries and/or economic damages including, but not limited to,
          22

          23     lost use of property, denial of useful and quiet enjoyment of her property, diminution in the fair

          24     market value of property, impairment of the salability of said properiy, and losses related to
          25     residual toxic contamination, which has caused said property to be stigmatized. The amount of
          26
                 such damages exceeds $10 million.
          27
          28                                                    -22-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 24 of 30 Page ID #:40




              1

              2              64.   The wrongful acts of defendants were done maliciously, oppressively and
               ~
                                                             .              ~
              3
                   fraudulently, and plaintiff is entitled to punitive and exemplary damages pursuant to California
              4
                   Civil Code Section 3294 in an amount to be ascertained according to proof.
              5
                                                    FIFTH CLAIM FOR RELIEF
              6
                                                           (Negligence per se)
              7
                                                        (Against All Defendants)
              8              65.   Plaintiffs repeat, and by reference incorporate herein, the allegations contained in
              9
                   paragraphs 1 through 64, inclusive, above.
             10
                             66.   Defendants have breached numerous legal duties to Plaintiffs in that it has
             11
                   negligently, carelessly and recklessly generated, handled, stored, treated, disposed of and failed
             12
                                     ~
             13    to control and contain radioactive and non-radioactive hazardous materials including but not

             14    limited to Plutonium, radioactive isotopes tritium and cesium, hexavalent chromium, and TCE,

             15    as well as other hazardous substances, into the surrounding environment and community, thereby
             16
                   subjecting Plaintiffs who resided there and owned real properry to an unreasonable risk of
             17
                   harm. Defendants also negligently, carelessly and recklessly failed to warn the Plaintiffs of the
             18
                   releases and/or threatened releases of hazardous substances into the environment and
             19
                   communities surrounding the facility and of the reasonably foreseeable effects of such releases
             20

             21    including but not limited to the very real physical harm that Plaintiffs' have and continue to

             22    suffer.

             23              67.   Defendant's generation, handling, storage, treatment, and disposal of plutonium,
             24
                   cesium, tritium, hexavalent chromium, and TCE, and other toxic solvents and hazardous
             25
                   substances, at the Rocketdyne Facility, and its failure to control and contain the same within the
             26
                   confines of the Facility, constituted numerous and repeated violations of state and federal
             27
             28                                                  - 23 -

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 25 of 30 Page ID #:41




            1     environmental health and safety statutes and regulations, and accordingly, defendant's actions
           2      have been negligent as a matter of law.
            3
                          68.     The release of radioactive and non-radioactive hazardous and toxic substances
            4
                  into the environmental ordinarily does not occur in the absence of negligence. The release of
            5 I
                  radioactive and non-radioactive hazardous and toxic substances was caused by agencies or
            6

            7     instrumentalities within the exclusive control of defendants. The release of radioactive and non-

            8     radioactive hazardous and toxic substances was not due to any voluntary act or contribution on

            9     the part of Plaintiffs.
          10              69.      As a direct and proximate result of said wrongful conduct, Plaintiffs have
          11
                  suffered physical and economic damages, including but not limited to, medical expenses, pain
          12
                  and suffering and lost use of property, denial of useful and quiet enjoyment of property,
          13
                  diminution in the fair market value of property, impairment of the salability of said property, and
          14

          15      losses related to residual toxic contamination, which have caused said property to be stigmatized.

          16      The injuries suffered by the Plaintiffs were occurrences the nature of which the state and federal

          17      environmental health and safety statutes and regulations were designed to prevent. The amount
          18
                  of such damages exceeds $10 million.
          19
                          70.     The wrongful acts of defendants were done maliciously, oppressively and
          20
                  fraudulently, and plaintiff is entitled to punitive and exemplary damages pursuant to California
          21
                  Civil Code Section 3294 in an amount to be ascertained according to proof.
          22

          23                                       SIXTH CLAIM FOR RELIEF
                                                               (Trespass)
          24
                                                       (Against All Defendants)
          25
                          71.     Plaintiffs repeat, and by reference incorporate herein, the allegations contained in
          26
                  paragraphs 1 through 70, inclusive, above.
          27
          28                                                    -24-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 26 of 30 Page ID #:42




            1           72.     In California, the elements for a cause of action for trespass are: (1) plaintiff's
            2    lawful possession or right to possession, as owner or otherwise, of described property; (2)
            3
                 defendant's wrongful act of trespass on the property; and (3) damage to plaintiff proximately
            4
                 caused by the trespass.
            5
                        73.     Plaintiff Beverly Moistner, at all times herein mentioned, had interest and title in
            6

            7    her Bell Canyon property, and the right to quiet and useful enjoyment thereof, as well as her

            8    surrounding living environment, including air, soil and water. As a result of the intentional,

            9    reckless or negligent conduct of defendants, as alleged herein, the discharge of toxic
          10     contaminants spoiled the air, ground water and/or soil and migrated into Plaintiffs' Bell Canyon
          11
                 home and water supplies which in turn spawned toxic vapors and byproducts to invade and/or
          12
                 irreparably damage Plaintiffs' interest in water, soil, property and air. The amount of such
          13
                 damages exceeds $10 million.
          14

          15            74.     As a direct and proximate result of said wrongful conduct, Plaintiffs have suffered

          16     physical and economic damages, including but not limited to, medical expenses, pain and

          17     suffering and lost use of property, denial of useful and quiet enjoyment of property, diminution
          18
                 in the fair market value of property, impairment of the salability of said property, and losses
          19
                 related to residual toxic contamination, which have caused said properly to be stigmatized. The
          20
                 amount of such damages exceeds $10 million.
          21
                        75.     Defendants acts and omissions which constitute trespass as described herein were
          22

          23     committed with malice, fraud and oppression - as defined in California Civil Code Section 3294,

          24     thereby entitling plaintiff to exemplary or punitive damages.
          25

          26

          27
          28                                                   sME
PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 27 of 30 Page ID #:43




            1                                    SEVENTH CAUSE OF ACTION

            2                       VIOLATION OF THE UNFAIR COMPETITION LAW
                                          (For Unfair Competition in Violation of Cal.
            3
                                                 Bus. & Prof. Code § 17200 et seq.)
            41
                                                     (Against All Defendants)
            5
                        76.     Plaintiffs re-allege all the allegations contained in Paragraphs 1 thru 75 as though
            6
                 fully incorporated herein.
            7
                        77.     Defendants have engaged in deceptive practices, unlawful methods of
            8

            9    competition and/or unfair acts as defined by Civil Code §1750, et seq., to the detriment of

          10     Plaintiffs without probable cause and with malice. Plaintiffs have suffered harm as a

          11     proximate result of the violations of law and wrongful conduct of Defendants alleged herein.
          12
                        78.     Defendants intentionally, knowingly, and unlawfully perpetrated harm upon
          13
                 Plaintiffs as a direct and proximate result of the operation of the "Rocketdyne Facility", and
          14
                 the spills and releases of hazardous radioactive and non-radioactive toxic substances
          15
                 including, but not limited to, plutonium, uranium, radioactive isotopes cesium and tritium
          16

          17     and carcinogenic chemical compounds, including hexavalent chromium and

          18     trichloroethylene (TCE), as well as other toxic solvents, into the environment and into the
          19     air, soil and ground water. Plaintiff has been significantly exposed to the known hazardous
          20
                 radioactive and toxic substances released into the environment by defendants from the
          21
                 Rocketdyne Facility and seeks damages for the personal injury suffered by her, property
          22
                 damages and loss of value, compensatory and punitive damages together with attorneys' fees
          23

          24     and legal costs and interest to the extent allowable by law, and such other and further relief

          25     as may be just and equitable.

          26             79.    The California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et
          27
          28                                                  -26-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 28 of 30 Page ID #:44




           1     seq. ("UCL"), defines unfair competition to include any "unlawful," "unfair," or "deceptive"
           2     Late Fee act or practice. Cal. Bus. & Prof. Code § 17200. The UCL authorizes this Court to issue
           3
                 whatever orders or judgments may be necessary to prevent unfair or unlawful practices, or to
           4
                 "restore to any person in interest any money or property, real or personal, which may have been
            5
                 acquired by means of such unfair competition." Id. § 17203.
           6

           7            80.     Pursuant to Bus. & Prof. Code § 17203, Plaintiff seeks an order of this Court

            8    permanently enjoining defendants from continuing to engage in their unfair

            9    conduct as alleged herein. Plaintiff also seeks, inter alia, an order requiring Defendants to: ,
          10            i.      Immediately cease their unlawful acts and practices;
          11
                        ii.     Make full restitution of all monies wrongfully obtained; and,
          12
                        iii.    Disgorge all ill- gotten revenues and/or profits.
          13
                                                 SEVENTH CAUSE OF ACTION
          14
                                    VIOLATION OF THE UNFAIR COMPETITION LAW
          15
                                           (For Unfair Competition in Violation of Cal.
          16
                                                 Bus. & Prof. Code § 17200 et seq.)
          17                                          (Against All Defendants)
          18            81.     Plaintiffs re-allege all the allegations contained in Paragraphs 1 thru 80 as though

          19     fully incorporated herein.
          20
                        82.     Defendants have engaged in deceptive practices, unlawful methods of
          21
                 competition and/or unfair acts as defined by Civil Code § 1750, et seq., to the detriment of
          22
                 Plaintiffs without probable cause and with malice. Plaintiff has suffered harm as a
          23

          24     proximate result of the violations of law and wrongful conduct of Defendants alleged herein.

          25             83.    Defendants intentionally, knowingly, and unlawfully perpetrated harm upon

          26     Plaintiffs as a direct and proximate result of the operation of the "Rocketdyne Facility", and
          27     the spills and releases of hazardous radioactive and non-radioactive toxic substances
          28                                                 -27-

PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 29 of 30 Page ID #:45




              1      including, but not limited to, plutonium, uranium, radioactive isotopes cesium and tritium
              2      and carcinogenic chemical compounds, including hexavalent chromium and
              3
                     trichloroethylene (TCE), as well as other toxic solvents, into the environment and into the
              4
                     air, soil and ground water. Plaintiffs has been significantly exposed to the known hazardous
              5
                     radioactive and toxic substances released into the environment by defendants from the
              6

              7
                     Rocketdyne Facility and seeks damages for the personal injury suffered by each Plaintiff,

              8      property damages and loss of value, compensatory and punitive damages together with

              9      attorneys' fees and legal costs and interest to the extent allowable by law, and such other and
             10      further relief as may be just and equitable.
             11
                             84.    The California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et
             12
                     seq. ("UCL"), defines unfair competition to include any "unlawful," "unfair," or "deceptive"
             13
                     Late Fee act or practice. Cal. Bus. & Prof. Code § 17200. The UCL authorizes this Court to issue
             14

             15      whatever orders or judgments may be necessary to prevent unfair or unlawful practices, or to

             16      "restore to any person in interest any money or property, real or personal, which may have been

             17      acquired by means of such unfair competition." Id. § 17203.
             18
                            85.     Pursuant to Bus. & Prof. Code § 17203, Plaintiff seeks an order of this Court
             19
                     permanently enjoining defendants from continuing to engage in their unlawful
             20
                     conduct as alleged herein. Plaintiff also seeks, inter alia, an order requiring Defendants to:
             21
                            i.      Iminediately cease their unlawful acts and practices;
             22 I

             23 I,          ii.     Make full restitution of all monies wrongfully obtained; and,           i
                                                                                                            i
             24             iii.    Disgorge all ill- gotten revenues andlor profits.
             25

             26

             27
             28
PRINTED ON
RECYCLED PAPER
        Case 2:21-cv-03138-SB-MAA Document 1-1 Filed 04/12/21 Page 30 of 30 Page ID #:46




            1                                          PRAYERS

            2         WHEREFORE, Plaintiff prays for judgment as follows:
            3
                    1. For a permanent injunction enjoining Defendants, their partners, joint ventures,
            4
                       subsidiaries, agents, servants, and employees, and all persons acting under, in concert
            5
                       with them directly or indirectly, or in any manner, from in any way engaging in the
            6

            7          unfair practices and violations of law set forth herein;

            8       2. For full restitution of all funds acquired from Defendants' unfair and other

            9          violations of law, including disgorgement of fees andprofits;
          10        3. For imposition of a constructive trust upon all monies and assets acquired as a result
          11
                       of their unfair practices;
          12
                    4. Plaintiffs be awarded costs of suit therein.
          13
                    5. Plaintiffs be awarded damages for the cancers caused by the Defendants including all
          14

          15           related medical costs and related pain and suffering and all loss or diminution in the

          16           value of the Bell Canyon property.

          17        6. Plaintiffs be awarded compensatory damages according to proof as to attorneys' fees and
          18
                       costs incurred in successfully litigating this action.
          19
                    7. That the Court grants Plaintiff any additional awards as it finds just and proper.
          20
                 Dated: March 1, 2021
          21
                                                                      Anthony Graham
          22
                                                                      Anthony G. Graham
          23                                                          Attomeys for Plaintiffs
                                                                      BEVERLY MOISTNER
          24                                                          TODD MOISTNER
          25
          26

          27
          28                                                   -29-

PRINTED ON
RECYCLED PAPER
